DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 8 February 2022 (“Reply”).  As directed in the Reply: 
	Claims 1, 17, and 32 have been amended;
	Claims 15, 16, 18-24, 27-31, and 37-42 have been cancelled; and
	Claims 44-47 have been added.  
Thus, Claims 1-14, 17, 25, 26, 32-36, and 43-47 are presently pending in this application, with Claims 8, 9, 23, 24, 32-36, and 43 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Title, and Specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 17 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 44 and 46 recite, “(The catheter of claim 1/17,) wherein the guidewire tube has a fixed longitudinal position relative to the catheter body.”
	The broadest reasonable interpretation of this feature, consistent with Applicant’s original disclosure (“BRI”), is that this feature is the same as that already not presenting any further limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above with respect to sec. 112(b), .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5-7, 11, 12, 14, 17, 26, and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,012,123, granted to Wilkins (“Wilkins”) (cited by Applicant in the IDS filed 18 September 2020).
Wilkins discloses a catheter substantially as claimed, as follows.
	Claim 1: A catheter (Title, Abstract; Figs. 2, 3) comprising: 
	a catheter body (28) comprising a catheter body inner surface defining a lumen (64); 
	a guidewire tube (32) extending through the lumen (see Fig. 3, lower portion) and distally past a distal end of the catheter body (see Fig. 3, lower portion, showing tip 27 distal of the catheter body’s distal end), wherein the distal end of the catheter body is fixed between proximal and distal ends of the guidewire tube (fixed at 33, 31); and
	an elastomeric coating (35, Fig. 3, and col. 3, lines 12-16: “The sleeve 35 will ordinarily be formed of a polymer material that bonds well, at least compared to HDPE, to the material, e.g., PET, Nylon, and Acrylonitrile, from which the balloon 22 is formed. 
	Claim 2: (The catheter of claim 1,) wherein the elastomeric coating is configured to increase friction between the outer surface of the at least the portion of the guidewire tube and the catheter body inner surface (PEBAX, a brand of polyether block amide – PEBA – will increase friction between the guidewire tube and the catheter body, relative to a configuration without the PEBA).
	Claim 5: (The catheter of claim 1,) wherein the elastomeric coating is dip coated, spray coated, or brushed over the outer surface of the at least the portion of the guidewire tube (the final result of the product-by-process limitations of Claim 5 does not structurally define a product different from that disclosed in Wilkins).
	Claim 6: (The catheter of claim 1,) wherein the elastomeric coating is on the outer surface of an entire length of the guidewire tube (“an entire length” is each of the portions bearing the coating 35, which is not required by the claim term to be all of the guidewire tube).
	Claim 7: (The catheter of claim 1,) wherein the elastomeric coating is on only a part of the outer surface of the guidewire tube (each of the portions bearing the coating 35 is the claimed “part”).
	Claim 11: (The catheter of claim 1,) further comprising a balloon (22) connected to the guidewire tube (at 29), wherein the portion of the guidewire tube comprises a e.g., proximal of point 53 in Fig. 3; col. 3, lines 60-64).  
	Claim 12: (The catheter of claim 1,) wherein the guidewire tube is a monolayer tube (32), the elastomeric coating being on an outermost surface of the monolayer tube (at 35).
	Claim 14: (The catheter of claim 1,) further comprising a balloon (22) connected to the guidewire tube (at 29).
	Claim 17:  A catheter (Title, Abstract; Figs. 2, 3) comprising: 
	a catheter body (28) defining a lumen (64); 
	a guidewire tube (32) extending through the lumen (see Fig. 3, lower portion), wherein a distal end of the catheter body is fixed between proximal and distal ends of the guidewire tube (fixed at 33, 31); and 
	a polymer coating (35, Fig. 3, and col. 3, lines 12-16: “The sleeve 35 will ordinarily be formed of a polymer material that bonds well, at least compared to HDPE, to the material, e.g., PET, Nylon, and Acrylonitrile, from which the balloon 22 is formed. The sleeve 35 can, for example, be formed from a polymer material such as PEBAX.”) on an outer surface of at least a portion of the guidewire tube extending through the lumen (as illustrated, sleeve 35 is on an exterior surface of tube 32), wherein the polymer coating is applied in a predetermined pattern (pattern is on-off-on) and is configured to 
	Claim 26: (The catheter of claim 17,) further comprising a balloon (22) connected to the guidewire tube (at 29), wherein the portion of the guidewire tube comprises a first portion, and wherein a second portion of the guidewire tube longitudinally aligned with the balloon is devoid of the polymer coating (second portion being that which is longitudinally between the two coatings 35, e.g., proximal of point 53 in Fig. 3; col. 3, lines 60-64).
	Claim 44: (The catheter of claim 1,) wherein the guidewire tube has a fixed longitudinal position relative to the catheter body (as noted above concerning secs. 112(b),(d), this is the same scope as, “wherein a distal end of the catheter body is fixed between proximal and distal ends of the guidewire tube” in Claim 1).
	Claim 45: (The catheter of claim 1,) further comprising an expandable balloon (22), wherein a proximal end of the balloon is attached to the catheter body (proximal end, where the balloon necks down to the shaft 28) and a distal end of the balloon is attached to the guidewire tube (at 29).  
	Claim 46: (The catheter of claim 17,) wherein the guidewire tube has a fixed longitudinal position relative to the catheter body (as noted above concerning secs. 
	Claim 47: (The catheter of claim 17,) further comprising an expandable balloon (22), wherein a proximal end of the balloon is attached to the catheter body (proximal end, where the balloon necks down to the shaft 28) and a distal end of the balloon is attached to the guidewire tube (at 29). 

Claims 1, 2, 5, 6, 13, 14, 17, and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,165,166, granted to Samuelson et al. (“Samuelson”) (cited by Applicant in the IDS filed 18 September 2020).
Samuelson discloses a catheter substantially as claimed, as follows.
	Claim 1: A catheter (220, Figs. 1-3B; Abstract) comprising: 
	a catheter body (222) comprising a catheter body inner surface defining a lumen (230); 
	a guidewire tube (210) extending through the lumen and distally past a distal end of the catheter body (end within skirt 292 in Fig. 2), wherein the distal end of the catheter body is fixed between proximal and distal ends of the guidewire tube (id.); and
	an elastomeric coating (16, Fig. 1; col. 6, lines 1-2, line 11, Hytrel brand polyether polyester – see attached) applied to an outer surface of at least a portion of the guidewire tube extending through the lumen (layer 16 is the outermost layer of tube 210; see Fig. 1).  
Claim 2: (The catheter of claim 1,) wherein the elastomeric coating is configured to increase friction between the outer surface of the at least the portion of the guidewire tube and the catheter body inner surface (polyether polyester will increase friction between the guidewire tube and the catheter body, relative to a configuration without the polyether polyester).
	Claim 5: (The catheter of claim 1,) wherein the elastomeric coating is dip coated, spray coated, or brushed over the outer surface of the at least the portion of the guidewire tube (the final result of the product-by-process limitations of Claim 5 does not structurally define a product different from that disclosed in Samuelson).
	Claim 6: (The catheter of claim 1,) wherein the elastomeric coating is on the outer surface of an entire length of the guidewire tube (“an entire length” is the portions bearing the coating 16, which is not required by the claim term to be all of the guidewire tube, but appears to be the entire length).
	Claim 13: (The catheter of claim 1,) wherein the guidewire tube comprises a multilayer tube (layers 12, 14, Fig. 1), the elastomeric coating being on an outermost surface of the multilayer tube (layer 16 is radially outside of layers 12, 14, Fig. 1).
	Claim 14: (The catheter of claim 1,) further comprising a balloon (224) connected to the guidewire tube (at 232, Fig. 2).
	Claim 17: A catheter (220, Figs. 1-3B; Abstract) comprising: 
	a catheter body (222) defining a lumen (230); 

	a polymer coating (16) on an outer surface of at least a portion of the guidewire tube extending through the lumen (layer 16 is the outermost layer of tube 210; see Fig. 1), wherein the polymer coating is applied in a predetermined pattern (a pattern of radial layers of the tube 210) and is configured to increase friction between the outer surface of the at least the portion of the guidewire tube and an inner surface of the catheter body (polyether polyester will increase friction between the guidewire tube and the catheter body, relative to a configuration without the polyether polyester).
	Claim 44: (The catheter of claim 1,) wherein the guidewire tube has a fixed longitudinal position relative to the catheter body (as noted above concerning secs. 112(b),(d), this is the same scope as, “wherein a distal end of the catheter body is fixed between proximal and distal ends of the guidewire tube” in Claim 1).
	Claim 45: (The catheter of claim 1,) further comprising an expandable balloon (224), wherein a proximal end of the balloon is attached to the catheter body (at skirt 292; see Fig. 3c) and a distal end of the balloon is attached to the guidewire tube (at 232, Fig. 2).
	Claim 46: (The catheter of claim 17,) wherein the guidewire tube has a fixed longitudinal position relative to the catheter body (as noted above concerning secs. 
	Claim 47: (The catheter of claim 17,) further comprising an expandable balloon (224), wherein a proximal end of the balloon is attached to the catheter body (at skirt 292; see Fig. 3c) and a distal end of the balloon is attached to the guidewire tube (at 232, Fig. 2).

Allowable Subject Matter
Claims 3, 4, 10, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	Concerning Claim 3, the prior art of record describes elastomeric coatings as required by Claim 1; however, there is not sufficient record evidence to modify the prior art elastomeric coatings to arrive at one with, “a polymer having a hardness of 20 Shore A or less.”
	Concerning Claim 4, the prior art describes elastomeric coatings as required by Claim 1; however, there is not sufficient record evidence to modify the prior art elastomeric coatings to arrive at one in which, “the elastomeric coating is configured to stick to the catheter body inner surface.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,530,938 describes a layer 24 of tube 18 being a, “a polyethylene based adhesive polymer such as ethylene-acrylic acid copolymer.”  The record evidence indicates that ethylene-acrylic acid copolymer has a hardness well outside of the claimed range, and there is no record evidence that it would cause one tube to “stick” to another.
	The balance of the documents cited with this Office Action relate generally to prior guidewire catheters and coatings for catheters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783